Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered. June 10, 1976, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although affirmance of the judgment is warranted since any errors which may have been committed were harmless (see CPL 470.05, subd 1), we do not condone the practice followed by the prosecutor in requesting, and the trial court in directing, the defendant’s trial lawyer to turn over notes taken by the latter during the course of interviewing his client (see People v Rosario, 9 NY2d 286, mot for rearg den 9 NY2d 908). Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.